DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
New claims 160-191 are added.  Claims 1-64, 66-67, 69-146, 150, 153-154, and 156-157 are cancelled.  Claims 65, 68, 147-149, 151-152, 155, and 158-191 are pending.  Claims 147-149, 151-152, 155, and 158-159 were withdrawn.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 12/08/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
The Amendments by Applicants’ representative Mr. Michael J. Gratz filed on 01/03/2022 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s argument over the rejection for anticipation by Koysuren et al. has been considered, but is not persuasive.  
Claims 65 and 68 are given a broadest reasonable interpretation in light of the speciation. Previously cited Koysuren discloses a method of making formamide-treated carbon black filled conductive polymer composites.  The surface of carbon black was first treated with a 1 wt% formamide solution at room temperature for 10 min, followed by filtering to isolate the formamide treated carbon black.  Afterwards, the wet particles were dried at 100 °C for 24 h (p. 3428, right column, last paragraph through p.3429, left column, first paragraph).   It should be nd paragraph).  Under such temperature profile, formamide in formamide-treated carbon black (CB) melts and evaporates as a solvent, and nylon 6/CB composites are formed, wherein the at least one core of the adsorbent composition is nylon 6, and the at least one adsorbent of the adsorbent composition is carbon black (CB).  Since nylon 6 has a glass transition temperature of 47°C, the core of nylon 6 is thermoplastic material becomes tacky, because the temperature profile of 220-230-235-240-245 °C is above the glass transition temperature of the core nylon 6.   Since nylon 6 was compounded with formamide-treated carbon black (CB) in a corotating twin screw extruder at the temperature profile of 220-230-235-240-245 °C, the heating causes the at least one core (nylon 6) to become tacky such that the adsorbent material (CB) adheres to the at least one core, at least partially surrounding the at least one core.    Therefore, Koysuren anticipates claims 65 and 68.  The rejection is maintained.  

Applicant’s argument over the anticipation rejection of claims 65 and 68 over the `457 publication (Nemoto et al.) is found persuasive. The rejection of claims 65 and 68 over the `457 publication is withdrawn.    


The following rejections are necessitated by the amendment filed 01/03/2022:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 163-170, 172-177, 179-180, 182-185, 187-188, and 190 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Specifically, claim 163 contains a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 163 recites the broad recitation for example “wherein the at least one solvent comprises… substituted and unsubstituted acyclic and cyclic ketones”, and the claim also recites “wherein the at least one solvent comprises acetone” which is the narrower statement of the range/limitation of acyclic and ketones. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Claim 164 contains a phrase “wherein the at least one solvent is superheated”.  However, claim 164 does not define the term “superheat”.   In addition, the term “a period of time” is not defined in the claim.  Therefore, claim 164 is indefinite.

Claim 165 contains a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 

Claim 166 contains a broad range or limitation of a “pressure of about 30 psi to about 50 psi” together with a narrow range or limitation “the pressure is about 40 psi to about 50 psi” that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim 167 contains a broad range or limitation of a “the heating occurs for about 50 minutes to about 70 minutes” together with a narrow range or limitation “the heating occurs for about 50 minutes to about 60 minutes” that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim 168 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 168 defines the amount of adsorbent material(s) with a functional language “such that agglomeration of the core(s) is minimized during the method”.   Claim 168 does not specifically define the amount of adsorbent material(s).  The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). See MPEP§2173.05(g). One skilled in the art does not fully appreciate the entire scope of the “the amount of adsorbent material(s) such that agglomeration of the core(s) is minimized during the method”.  Therefore, claim 168 is indefinite. 

Claim 169 contains a broad range or limitation of “about 50:50 wt/wt% to about 1:99 wt/wt%” together with a narrow range or limitation “about 1:99 wt/wt% to about 40:60 wt/hwi%” that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim 170 contains a broad range or limitation of “one core is non-porous” together with a narrow range or limitation “one core is non-porous such that the at least one adsorbent material remains substantially on the surface of the at least one core” and “core is non-porous such that the at least one adsorbent material does not penetrate the surface of the at least one core”. Claim 170 may be considered indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim 172 contains a broad range or limitation of “the at least one thermoplastic material has a glass transition temperature of at least about 50°C” together with a narrow range or limitation “the at least one thermoplastic material] has a glass transition temperature of at least about 70°C” that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim 173 contains a broad range or limitation of “the at least one polymer is selected from the group consisting of polystyrene, polyethylene, poly(methyl methacrylate), polyvinyl chloride, polyamides, polyacrylonitrile butadiene styrene, polyacrylonitrile, polycarbonates, polyphenylene sulfide, polyether sulfone, polyphenylene oxide, nylon, polylactic acid, polytetrafluorcethylene, polyethylene terephthalate, polypropylene terephthalate, and combinations thereof” together with a narrow range or limitation “the at least one thermoplastic material comprises polystyrene” that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claims 174-177, 179-180, 182-185, 187-188, and 190 contain a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 65, 68, 160-162, 173, 178, 181-182, 189, and 191 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koysuren et al., J. App. Poly. Sci., (2007), v104, p3427-3433.

Applicant’s claim 65 is drawn to a method of making an adsorbent composition, the method comprising heating at least one core and at least one adsorbent material in at least one solvent, whereby the at least one adsorbent material at least partially covers the at least one core to produce the adsorbent composition wherein the at least one core has at least thermoplastic material, and whereby heating causes the at least one core to become tacky such that the adsorbent material adheres to the at least one core, at least partially surrounding the at least one core. 

Koysuren et al. discloses a method of making a carbon black filled conductive polymer composite by compounding nylon 6 with a formamide treated carbon black.  The surface of carbon black was first treated with a 1 wt% formamide solution at room temperature for 10 min, followed by filtering to isolate the formamide treated carbon black.  Afterwards, the wet particles were dried at 100 °C for 24 h (see p. 3428, right column, last paragraph through p.3429, left column, first paragraph).   It should be noted that since the boiling point of formamide is 210 °C at room temperature, only water was evaporated from the wet formamide treated carbon black after drying at 100 °C for 24 h, and formamide still remains in the resulting formamide treated carbon black.  Koysuren further discloses that nylon 6 was compounded with formamide-treated carbon black (CB) in a corotating twin screw extruder, wherein nylon 6/CB composites were melt mixed at the temperature profile of 220-230-235-240-245 °C  (see p.3429, left column, 2nd paragraph).  Under such temperature profile, formamide in formamide-treated carbon black (CB) melts and evaporates as a solvent, and nylon 6/CB composites are formed, wherein the at least one core of the adsorbent composition is nylon 6, and the at least one adsorbent of the adsorbent composition is carbon black (CB).  Since nylon 6 has a glass transition temperature of 47°C, and nyion-6,6 in the dry state has a glass transition temperature of about 70 °C.  The  material becomes tacky during the process, because the temperature profile of 220-230-235-240-245 °C is above the glass transition temperature of the core nylon 6.   Since nylon 6 was compounded with formamide-treated carbon black (CB) in a corotating twin screw extruder at the temperature profile of 220-230-235-240-245 °C, the heating causes the at least one core (nylon 6) to become tacky such that the adsorbent material (CB) adheres to the at least one core, at least partially surrounding the at least one core.    Therefore, Koysuren anticipates claims 65 and 68.

In terms of claim 160, Koysuren discloses that the at least one core comprises nylon 6, which is (i) wear resistance, (ii) resistance to corrosive condition(s), and/or (iii) being non-porous.

In terms of claim 161, Koysuren discloses that the at least one adsorbent material is carbon black (CB), which adheres via Van der Waals forces and/or mechanical adhesion to the at least one core (nylon 6) of the adsorbent composition.

In terms of claim 162, Koysuren discloses the solvent is formamide, which is a liquid; wherein the at least one solvent comprises inorganic and/or organic solvents capable of assisting in the adherence of the adsorbent material(s) to the core(s); and/or wherein the at least one solvent comprises at least one solvent that acts as a surfactant on the core(s).

In terms of claim 173, Koysuren discloses that the at least one core comprises nylon 6, which is also listed in claim 173 as nylon.

In terms of claim 178, Koysuren discloses that the at least one core is a nylon 6 pellet (see p. 3429, left column, 2nd paragraph). 

In terms of claims 181-182, Koysuren discloses that the at least one adsorbent material comprises a material of carbon black (CB) for adsorbing metal(s) and/or metal ions. 


In terms of claim 191, Koysuren discloses a method of making a carbon black filled conductive polymer composite by compounding nylon 6 with a formamide treated carbon black, wherein the method excludes the use of binder(s).

Claim Objection
Claims 68, and 160-191 are objected to as being dependent upon a rejected base claim 65.


Conclusions
Claims 65, 68, and 160-191 are rejected.
Claims 68, and 160-191 are objected to
Claims 147-149, 151-152, 155, and 158-159 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731